Citation Nr: 0409133	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals, fracture left tibia with exostosis of the medial 
tibial plateau with limitation of motion.

2.  Entitlement to a rating in excess of 10 percent for 
residuals, fracture left tibia with exostosis of the medial 
tibial plateau with instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active duty service from 
June 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 2001, a statement of the case was issued in July 
2002, and a substantive appeal was received in August 2002.  
The Board therefore has appellate jurisdiction.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  


REMAND

The veteran has been assigned two separate ratings for his 
left knee.  A 20 percent rating has been assigned under 
Diagnostic Code 5261 for limitation of motion, and a 10 
percent rating has been assigned under Diagnostic Code 5257 
for instability.  

At the veteran's October 2000 VA examination the examiner 
found that the veteran's left knee has a loss of 40 degrees 
of extension because of pain and instability.  The degree of 
instability was not addressed.  Under the circumstances, the 
Board believes additional examination is necessary to be able 
to assign appropriate ratings, one based on limitation of 
motion and one on instability.   

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of his service-
connected left knee disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests, 
including x-rays, should be accomplished 
if medically feasible.  

     a)  The examiner should specifically 
report at what point (in degrees) range 
of motion is limited by pain and if there 
is any additional functional loss due to 
incoordination, fatigue or weakness.  

     b)  The examiner should also 
separately report whether any left knee 
instability is slight, moderate, or 
severe.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if higher disability ratings 
are warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




